DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/548,505 entitled "ARTIFICIAL INTELLIGENCE AND MACHINE LEARNING N A CLUSTERING PROCESSES TO DEVELOP A UTILITY MODEL FOR ASSET LOCATION" with claims 1-7,   11, and 13-19 pending.
Status of Claims
Claims 1 and 11 have been amended and are hereby entered.
Claims 5, 6, 8-10, 12, and 20 are cancelled.
Claims 1-7, 11, and 13-19 are pending and have been examined.

Response to Amendment
The amendment filed May 26, 2022 has been entered. Claims 1-7,   11, and 13-19  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed November 30, 2021.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: it reads “sending the selected the desired preferences”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  11, 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrases “utilizing artificial intelligence…to filter the non-statutory data points”   in Claim 11 introduce ambiguity and no clear description is provided in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims    11, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "non-statutory data points”  in Claim   11 lack boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.   Therefore the claims are rejected.
    Therefore Claims  11, 13-19 are rejected.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7,  11, and 13-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-7, 11, and 13-19  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“defining a utility model…”
“providing a scoring parameter…”
“select the scoring parameter to provide a rank order”
“receiving a preference criterion…”
“implementing a … preference criteria…”
“sending the selected the desired preferences…”
“select from a range of preferences to a desired preference…”
“sending … the desired preferences…”
“scoring the desired preference…”
“determining the lag distance to identify a relationship…”
“utilizing the lag distance to compile a an estimator…”
“assign a utility score”
 “creating a portfolio of non-stationary signals…”
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include,   scoring desired preferences   and ranking the preferences and assigning a utility score   and creating a portfolio of non-stationary signals  recites a commercial or financial action, principle, or practice and managing interactions between people. 
In light of the specification, the claimed non-stationary signals represent “financial assets” [Specification – Page 1].  The created portfolio, in light of the Specification, is an “investment portfolio” [Specification – Page 1].  In light of the specification, the supported embodiment is remains finance related.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “computer hardware processor”, “database”, “graphical user interface (GUI)”, “GPU”, “memory” “displaying the plurality of preference criteria”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“clustering”, “machine learning”, “artificial intelligence”:
generally linking to the particular technology of machine learning and artificial intelligence as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: “graphic interface”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 6: “slider, a box and a range”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“creating a group” 
“establishing a plurality of criteria related to events”
“selecting individual preferences”
“compiling the selected individual preferences”
“selecting a cluster …to evaluate”
“establish a cluster”
“analyze the spatial-temporal relationship of the scoring parameter”
“formatting a time-based cluster”
“generate a real-time series…by formatting an estimator”
“linking the real-time clustering procedure to the … utility function”
“determining the lag distance to identify a relationship”
“utilizing the lag distance to compile an individualized utility function”
“sorting …. based upon the results of the individualized utility function”
“defining a utility model…”
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include,   selecting individual preferences  and compiling the selected individual preferences     recites a commercial or financial action, principle, or practice and managing interactions between people. 
In light of the specification, the claimed non-stationary signals represent “financial assets” [Specification – Page 1].  The selected preferences, in light of the Specification,    “would be very useful and essential to investment decision-making and the practice of diversification” [Specification – Page 1].  In light of the specification, the supported embodiment is remains finance related.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “computer hardware processor”, “database”, “graphical user interface (GUI)”, “GPU”, “memory”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“clustering”, “machine learning”, “artificial intelligence”:
generally linking to the particular technology of machine learning and artificial intelligence as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: “specialized electric circuits”:   generally linking to circuit technology as a means to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-7,  11, and 13-19  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7,   11, and 13-19   are rejected under 35 U.S.C. 103 as being unpatentable over Damschroder (“DIVERSIFICATION MEASUREMENT AND ANALYSIS SYSTEM”, U.S. Publication Number: 20090292648 A1), in view of Anil (“REFINING LABELING OF TIME-ASSOCIATED DATA”, U.S. Publication Number: 20190114546 A1),in view of Allison (“SYSTEM FOR FINANCIAL PLANNING”, U.S. Patent Number: 7577597 B1),in view of Waelbroeck (“METHODS AND SYSTEMS RELATED TO SECURITIES TRADING”, U.S. Patent Number: 8296221 B1)















Regarding Claim 1, 
Damschroder teaches,
a computer implemented analytical method to develop a platform for optimizing the selection and application of a utility model for asset allocation comprising:
(Damschroder [0084] process executed on a computer system;
Damschroder [0004] Diversification is thus left as an inconsistent and qualitatively applied analysis technique and is used implicitly in traditional optimization techniques as a risk mitigating control.
Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.
Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine
Damschroder [0029]   Classification schemas may be economic … valuation models
Damschroder [0045]  parameters required to model the data
Damschroder [0075]  In this model, when all assets share a perfect 1 correlation)
	using at least a first computer hardware processor 
(Damschroder [0155] executed on a computer processor)
configured to rapidly manipulate and alter memory 
(Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine)
to perform an optimizing selection application by:
(Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.)
	establishing a database for storing a plurality of preference criteria, a plurality of selected desired parameters and a plurality of storing parameters a plurality;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings
Damschroder [0107]  the system utilizes relational databases, such as, e.g., employing a relational database management system to create, update and/or administer a relational database. 
Damschroder [0220]  The verb “retrieve” (and the various forms thereof) when used in the context of data should be understood to mean reading the data “retrieved” from a location in which that data is stored, including for example a database (40). Database may be understood to refer to an organized collection of data.
Damschroder [0040] Such time series values may depict a score)
	defining   a utility model based upon a plurality of …data points … and providing a scoring parameter for a selected time …. in a machine readable format which can be evaluated by the utility model;
(Damschroder [0029]   Classification schemas may be economic sectors, industries, valuation models
Damschroder [0045]  parameters required to model the data
Damschroder [0079] Model the data 
Damschroder [0080] efficient electronic transmission
Damschroder [0075]  In this model, when all assets share a perfect 1 correlation
Damschroder  [0040]   Such time series values may depict a score
Damschroder [0020]  at time t
Damschroder [0170] output is stored in a computer readable media 
Damschroder [0107] within the database or file 
Damschroder [0108] Data in the system may originate in a flat file, database, random access memory, XML file or similarly formatted conduit. 
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
	receiving a preference criterion  from a user using graphical user interface (GUI) implementing a first preference criteria, a second preference criteria and a third preference criteria;
(Damschroder [0178] Vectors are mapped by equating the direction from the origin. Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0219] an investor may input asset data to create a portfolio. This may be achieved in a variety of ways including for example using an input device (20) having a user interface. An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system. However, any suitable user interface may be used that allows a user to input assets into a portfolio.
Damschroder [Claim 1] (ii) weights each of the plurality of assets within the portfolio according to an investment value allocated to each of said assets;
Damschroder [0231]  Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level)
	executing an algorithm to select from a range of preferences to a desired preference from the first preference from the first preference criteria, the second preference criteria and a desired preference for the third preference criteria;
(Damschroder [0147] Confidence intervals can be determined by investor input using machine interface devices such as keyboards and pointing device. CI may also be given by another system, or omitted for certain embodiments not requiring the single KLD value.
Damschroder [0146] FIG. 16 shows various confidence levels associated with a KL energy spectrum. The confidence interval of 90% corresponds to 16 dimensions. CI=95% corresponds to 22 dimensions. CI=99% corresponds to 31 Dimensions. Finally CI=99.5% corresponds to 36 dimensions.
Damschroder [0219] As shown in FIG. 17, an investor may input asset data to create a portfolio
Damschroder [0222] asset weightings may be inputted using for example an input device (20) that may or may not be the same as the device used to create the portfolio.
Damschroder [0143] The size of each matrix may be a function of the number of investor-selected assets to be modeled.
Damschroder [0167]  calculation algorithms executed on computer processors interpret the data
Damschroder [0115] SVD algorithm extracts only orientation information 
Damschroder [0231]  an investor could designate a certain quantity of assets to invest in....With such a criteria in place, the iterative search feature described in the prior paragraph may also be looped ...if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level  
Examiner notes the prior art allows an investor to selecting from a range of preferences such as "confidence intervals", "asset weightings", "number of investor-selected assets to be modeled", "asset data", etc. )
	sending the selected the desired preferences from the first preference criteria, the second preference criteria and the third preference criteria 
(Damschroder [0172] In one embodiment, a calculation is executed on a computer processor that accepts the output of the KL energy spectrum as well as accepts the CI.
Damschroder [0216] wherein system (10) includes an input device (20) in communication with a processor (30).)
to the database;
(Damschroder [0107]  the system utilizes relational databases, such as, e.g., employing a relational database management system to create, update and/or administer a relational database.)
	generating a sector of …data points from the utility model by scoring the desired preference from the first preference criteria, the second preference criteria and the third preference criteria
(Damschroder [0040] Such time series values may depict a score, price, return value, simulated value, statistic or ratio. 
Damschroder [0145] The rank selection can also be determined by examining the derivates of the relationship measures....The rank selection can also be determined by examining the derivates of the relationship measures.
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
 consistent with the scoring parameter of the utility model;
(Damschroder  [0040]  Normally, relationships of assets are given by statistical measures....In addition to the conventional measures of relationship above, for simplicity, the definition is extended to include conventional time series. Such time series values may depict a score
Damschroder [0112] The collection of assets for a portfolio may stem from other systems such as a portfolio accounting system
Damschroder [0220] Database may be understood to refer to an organized collection of data.
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
	a second computer hardware processor 
(Damschroder [0167] executed on computer processors
Damschroder [0106] Client computers may contain, in some embodiments, browser or similar software that can access the diversification metrics and embodiments.)
of the company data points within a sector of the individual utility data points based on scoring parameter of the non- stationary data points over a selected time period;
(Damschroder [0029]  the classification of an asset such as depicting the sector or asset class assigned to portfolio assets. 
Damschroder [0145] Note that this definition may utilize making a selection of rank. Rank selection processes can be made by arbitrary methods, such as 90%, 95% or 99%, representing popular confidence intervals used in statistics and some risk measurements. The rank selection can also be determined by examining the derivates of the relationship measures
Damschroder [0144] time series data;
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
formatting a time-based cluster of a plurality of assets for a selected time period;	
(Damschroder [0013]  view the portfolio over time
Damschroder [Abstract] analyzing diversification of portfolio of assets.
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification.)
time-series based clustering procedure to the utility function to use and contextualize the utility functions 
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t
Damschroder  [0178]  Vector lengths are given by an investor defined utility function.
Damschroder  [0229] The process may also be adapted by multiplying the assets by a utility function.)
to establish a group… correlating to one or more …data points;
(Damschroder [0007] relationships, traditionally co-variances or correlations, measure a unique relationship 
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
 an estimator utility function parameters using a machine learning function information…. to estimate … filter function based upon the selected desired preferences from the first preference, the second preference criteria and the third preference criteria 
(Damschroder [0040] measurements or estimations may be substituted
Damschroder [0112] results of sorts and filters
Damschroder [0178] Vector lengths are given by an investor defined utility function.
Damschroder [0229] The process may also be adapted by multiplying the assets by a utility function.)
Damschroder does not teach consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector of individual utility data points to create the platform comprising; utilizing machine learning and artificial intelligence to form a utility function; and artificial intelligence; a second utility function; formatting a filter utility function within the GPU; passing the time-based cluster through the filter utility function to assign a utility score to each of the non-stationary signals; ranking the assets based upon the assigned utility score of each asset; comparing the ranked assets to a utility score established for an individual; and creating a final portfolio of assets that satisfy the utilizing score over the selected time period; utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile; over the selected time; displaying the plurality of preference criteria the selected desired parameters and the scoring parameters to a user for selection by the user;
Anil teaches,
consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising:
(Anil [0012]  the method 100 may be executed by a GPU (graphics processing unit)
Anil [0034] may also be connected to a local memory comprising a number of memory devices 204. In an embodiment, the local memory may comprise a number of dynamic random access memory (DRAM) devices. 
Anil [0006]  a general processing cluster within the parallel processing unit 
Anil [0089] An application writes model data for a scene (i.e., a collection of vertices and attributes) to a memory such as a system memory or memory 204.
Anil [0109] a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
utilizing machine learning and artificial intelligence to form a utility function;
(Anil [0033] configured to accelerate thousands of High Performance Computing (HPC), data center, and machine learning applications. 
Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
and artificial intelligence 
(Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
a second utility function
(Anil [0061] so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
formatting a filter utility function within the GPU;
(Anil [0012] For example, the method 100 may be executed by a GPU (graphics processing unit), CPU (central processing unit), or any processor capable of performing parallel path space filtering by hashing.
Anil [0074] Systems with multiple GPUs and CPUs are used in a variety of industries as developers expose and leverage more parallelism in applications such as artificial intelligence computing. 
[0116] a series of filters to detect/correct/post-process the previous predictions
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.
Anil [0061] so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
Anil does not teach passing the time-based cluster through the filter utility function to assign a utility score to each of the non-stationary signals; ranking the non-stationary signals based upon the assigned utility score of each non-stationary signals; comparing the ranked assets to a utility score established for an individual; and creating a final portfolio of assets that satisfy the utilizing score over the selected time period; utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile; over the selected time; displaying the plurality of preference criteria the selected desired parameters and the scoring parameters to a user for selection by the user;
Allison teaches,
 passing the time-based cluster through the filter utility function to assign a utility score;
(Allison [Col 2, Line 39] FIGS. 6A, 6B, and 6C illustrate single utility functions.
Allison [Col 2, Lines 45-47] FIG. 10 illustrates the measures and utility score calculated from a number of Monte Carlo simulations for a single financial strategy. 
Allison [Col 2, Line 39] single utility functions.
Allison [Col 11, Line 11] multi-utility function 
Allison [Col 3, Line 51-54] via a network for transmitting or receiving information between the computers )
ranking the plurality of assets based upon the assigned utility score of each asset;
(Allison [Col 24, Lines 2-6] the financial strategies are ranked, and at least one financial strategy is selected.  The utility scores and attribute measures for each financial strategy are passed from block 8 to block 9. The financial strategies are ranked based on the utility scores of the financial strategies.
Allison [Col 3, Lines 51-54] computers connected together via a network for transmitting or receiving information between the computers)
comparing the ranked plurality of assets to a utility score established for an individual; creating a final portfolio of plurality of assets   that satisfy the utilizing score over the selected time period.	
(Allison [Col 24, Lines 5-10] The financial strategies are ranked based on the utility scores of the financial strategies. The financial strategy having the highest utility score is selected as the overall best financial strategy for the investor. Alternatively, two or more of the top ranked financial strategies are selected as the overall best financial strategies for the investor.
Allison [Col 3, Lines 51-54] computers connected together via a network for transmitting or receiving information between the computers)
	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time;	utilizing the lag distance to compile;  over the selected time; displaying the plurality of preference criteria the selected desired parameters and the scoring parameters to a user for selection by the user;
Waelbroeck teaches,
utilizing a real-time; linking the real-time; in real-time;
(Waelbroeck [Fig 33-E] "Switching Matrix displays real-time strategies"
Waelbroeck [Fig 85-C, Element 2882] "real-time feedback"
Waelbroeck  [Col 148, Lines 33-34] real-time research and data analysis 
Waelbroeck [Col 19, Lines 52-58] display real-time performance attributes...real-time performance charting)
determining the lag distance to identify a relationship to the sector of the selected time;	utilizing the lag distance to compile;  over the selected time;
(Waelbroeck [Col 201, Lines 17-21] only one indicator variable for lagged event is defined when a constant is included in the model. As for interaction with associated quantity, only two lagged indicator variables can be identified.
Waelbroeck [Col 135, Lines 46-49] Rather, he could rely on the subject system's real time selection and management mechanisms to choose and then switch between a set of third party algorithms as the order parameters and market conditions evolve over time.)
displaying the plurality of preference criteria
(Waelbroeck [Fig 33F] 
    PNG
    media_image1.png
    418
    502
    media_image1.png
    Greyscale
)
 the selected desired parameters and the scoring parameters to a user for selection by the user;
(Waelbroeck  [Col 8, Lines 35-42] (1) the trader-input parameters comprise level of aggression parameters; (2) the trader-input parameters comprise limit order parameters; (3) the trader-input parameters comprise trading speed; (4) the trader-input parameters comprise participation rate;.... is received by a user terminal and displayed via a graphical user interface; 
Waelbroeck [Col 186, Lines 33-35] display a box 1702 (FIGS. 74A and 74B) which contains information about all of the parameters that the user can set/alter for that particular algorithm.
Waelbroeck [Col 10, Lines 1-3] associating a score with each input received from each of the two or more software agents;)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 2, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 1 as described earlier.
Damschroder teaches,
 comprising the step of filtering the non-stationary data points to interactively adding or drop assets  from the portfolio to optimize the global risk and return. 
(Damschroder [0112] The collection of assets for a portfolio may stem from other systems such as a portfolio accounting system, broker dealer inventories, outputs of portfolio optimization or asset allocation programs, results of sorts and filters, index components, or other system collectively generating a portfolio.
Damschroder [0163] Such techniques can also be a conditional filter, based on the measurement, trend, value, or derivative of one or more economic variables. For example, it could be desirable to measurement diversification for a portfolio during periods of historically high inflation rates. In such case, relationship data could be filtered to those periods of history specifically matching the filter.
Damschroder [0122] As an alternative embodiment, step 4 may be replaced with an optimization process in which the array of asset weights were variables and the assets are moved within the vector space in a manner to engendering to minimize or maximize a fitness function, such as maximizing the dimensionality.
Damschroder [0219]  An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system.
Damschroder [0007] relationships, traditionally co-variances or correlations, measure a unique relationship 
Damschroder [0080]  speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
Regarding Claim 3, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 2 as described earlier.
Damschroder teaches,
   comprising a first filtering of the non-stationary signals to interactively add or drop non-stationary data points from the portfolio involves selecting only the highest predetermining scoring of the desired utility score.
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level by summing the energy levels of the assets from largest to smallest or smallest allocation weight to largest weight until the designated diversification measurement was ascertained.
Damschroder [0112]  results of sorts and filters
Damschroder [0219]  An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system.
Damschroder [0007] relationships, traditionally co-variances or correlations, measure a unique relationship 
Damschroder [0040] Such time series values may depict a score,
Damschroder [0080]  speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
Regarding Claim 4, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 3 as described earlier.
Damschroder, Anil, and Allison do not teach further comprising a second filtering of the non-stationary data to select a range of non-stationary data points having the highest predetermined score and lowest predetermined score.
Waelbroeck teaches,
further comprising a second filtering of the assets to select a range of assets having the highest predetermined score and lowest predetermined score.
(Waelbroeck [Col 133, Line 61 to Col 134, Line 65]: 

    PNG
    media_image2.png
    167
    429
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    902
    440
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    427
    446
    media_image4.png
    Greyscale


)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 7, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 4 as described earlier.
Damschroder  teaches,
wherein the first preference criteria measures risk reduction, 
(Damschroder [0028] The IPC is thus a measure of diversification against risks such as systemic risk but fails to account for other risks such as security risk, concentration risk and model risk.)
the second criteria measures return 
(Damschroder [0040] Such time series values may depict ... return value)
and the third criteria measures suitability.
(Damschroder [0130] Correlation may be the preferred relationship measure;)
  Regarding Claim 11, 
Damschroder  teaches,
  utilizing at least a first computer hardware processor, said hardware processor including a data storage, 
(Damschroder  [0155] executed on a computer processor 
Damschroder [0105]   digital data storage (e.g., hard drives, etc.);)
to execute, rapidly manipulate and alter memory to perform an optimizing selection and application application;
(Damschroder [0004] Diversification is thus left as an inconsistent and qualitatively applied analysis technique and is used implicitly in traditional optimization techniques as a risk mitigating control.
Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.
Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine)
creating a group of non-stationary data points  in the data storage;
(Damschroder [0105]   digital data storage (e.g., hard drives, etc.); 
Damschroder [Abstract]   portfolio of assets
Damschroder [0080]  speech recognition )
establishing a plurality of criteria related to events;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings
Damschroder [0116] when the set of asset vectors in P are weighted the geometry of P changes in such a way that the KL dimension is altered by giving preference to particular directions in the ambient space)
selecting individual non-stationary data points  from the clusters of non-stationary data points;
(Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. However, cluster analysis fails to distill portfolio diversification to a singular value that may then be used to aid in the relative analysis of portfolios.)
compiling the selected individual preferences;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level by summing the energy levels of the assets from largest to smallest or smallest allocation weight to largest weight until the designated diversification measurement was ascertained.)
selecting a cluster of non-stationary data points  to evaluate;
(Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. However, cluster analysis fails to distill portfolio diversification to a singular value that may then be used to aid in the relative analysis of portfolios.)
creating an individualized utility function linked to the selected individual preferences;
(Damschroder  [0178] Vector lengths are given by an investor defined utility function.)
a second computer hardware processor 
(Damschroder [0167] executed on computer processors
Damschroder [0106] Client computers may contain, in some embodiments, browser or similar software that can access the diversification metrics and embodiments.)
of the company data points within a sector   of individual utility data points based on scoring … parameter of the non-stationary signal over a selected time period;
(Damschroder [0029]  the classification of an asset such as depicting the sector or asset class assigned to portfolio assets. 
Damschroder [0145] Note that this definition may utilize making a selection of rank. Rank selection processes can be made by arbitrary methods, such as 90%, 95% or 99%, representing popular confidence intervals used in statistics and some risk measurements. The rank selection can also be determined by examining the derivates of the relationship measures
Damschroder [0144] time series data;
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
formatting a time-based cluster for a selected time period; to the Markov Chain 
(Damschroder [0071] Markov chains)
….to use and contextualize the utility functions 
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t
Damschroder  [0178]  Vector lengths are given by an investor defined utility function.
Damschroder  [0229] The process may also be adapted by multiplying the assets by a utility function.)
and sorting the non-stationary data points based upon the results of the individualized utility function.
(Damschroder [0124] results of sorts and filters
Damschroder [0165] Periods may correspond to other variables besides time, such as probability, or similar sort order.
Damschroder [0229] Assets are then arranged by how they affect the overall dimension. This process can be readily adapted to account for asset weighted by multiplying the asset by the weight in the manner described in step 2. The process may also be adapted by multiplying the assets by a utility function)
Damschroder does not teach consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising; utilizing machine learning and artificial intelligence;     displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of non-stationary data points;  selecting individual preferences using the slider;  utilizing a real-time ; running real-time clustering utilizing machine learning techniques to establish a cluster of non-stationery company data points having a time dependency on a selected time period, the machine learning techniques analyze the spatial-temporal relationship of the scoring parameter; utilizing artificial intelligence to generate a real-time series based on clustering procedure by formatting an estimator utility function to filter the data points in the time-based cluster particularly for the selected time period by creating an algorithm to estimating the scoring parameter of the data points in the time based cluster having a true-dependency based on the selected time period; linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Anil teaches,
consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising:
(Anil [0012]  the method 100 may be executed by a GPU (graphics processing unit)
Anil [0034] may also be connected to a local memory comprising a number of memory devices 204. In an embodiment, the local memory may comprise a number of dynamic random access memory (DRAM) devices. 
Anil [0006]  a general processing cluster within the parallel processing unit 
Anil [0089] An application writes model data for a scene (i.e., a collection of vertices and attributes) to a memory such as a system memory or memory 204.
Anil [0109] a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
utilizing machine learning techniques to establish a cluster of data points having a time dependency on a selected time period, the machine learning techniques analyze the spatial-temporal relationship
(Anil [0109] delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0053]  Reliability is especially important in large-scale cluster computing environments 
Anil [0107]  identifying and classifying different types of ... human speech in real-time. )
utilizing artificial intelligence to generate a real-time series based on clustering procedure by formatting an estimator utility function to filter the non-statutory data points in the time-based cluster particularly for the selected time period by creating an algorithm … of the non-stationary data points in the time based cluster having a true-dependency based on the selected time period; 
 (Anil [0033] configured to accelerate thousands of High Performance Computing (HPC), data center, and machine learning applications. 
Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.
Anil [0074]  expose and leverage more parallelism in applications such as artificial intelligence computing.
Anil [0109] the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0053] in large-scale cluster computing environments 
Anil [0116]  any model suitable for time-series regression
Anil [0140] output an estimate on what the true measurement should be
Anil [0136] the filter sizes of the convolutional neural network 
Anil [0107]  the DNN can be deployed and used to identify and classify objects or patterns in....translating human speech in real-time.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
Anil does not teach Monte Carlo utility function; Monte Carlo utility function; displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences;  selecting individual preferences using the slider; utilizing a real-time ; running real-time clustering; of the scoring parameter ; estimating the scoring parameter ;linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Allison teaches,
of the scoring parameter ; estimating the scoring parameter
(Allison [Col 2, Line 45] measures and utility score calculated
Allison [Col 2, Lines 48-49]  determining utility scores
Allison [Col 18, Line 47]  obtain a utility score for each of the financial strategies)
Monte Carlo utility function; Monte Carlo utility function
(Allison [Col 6, Line 15] Monte Carlo simulations, which are discussed below
Allison [Col 11, Line 52-53] a single utility function (SUF) is determined for each attribute.)
	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider;  utilizing a real-time ;linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Waelbroeck teaches,
running real-time clustering ; 
(Waelbroeck [Col 18, Lines 11-12]  based on a clustering of aggregate metrics
Waelbroeck [Col 4, Line 34]  generate this alpha profile in real-time)
displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider;  
(Waelbroeck [Col 7, Lines 28-37] In one or more exemplary embodiments: (1) the data sufficient to describe the one or more components of execution costs is received by a user terminal and displayed via a graphical user interface; (2) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows values of one or more of the components; (3) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows relative values of two or more of the components; 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list. 
Waelbroeck  [Col 119, Lines 44-49] The purpose of the Pipeline algorithm is to allow users to initiate a strategy which will place block orders on the Pipeline trading system when certain conditions are met. For example, a user can indicate specific prices or price ranges when he would want to place or cancel a block order on Pipeline.)
utilizing a real-time ;linking the real-time ;in real-time; 
(Waelbroeck [Fig 33-E] "Switching Matrix displays real-time strategies"
Waelbroeck [Fig 85-C, Element 2882] "real-time feedback"
Waelbroeck  [Col 148, Lines 33-34] real-time research and data analysis 
Waelbroeck [Col 19, Lines 52-58] display real-time performance attributes...real-time performance charting)
 determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile
(Waelbroeck [Col 201, Lines 17-21] only one indicator variable for lagged event is defined when a constant is included in the model. As for interaction with associated quantity, only two lagged indicator variables can be identified.
Waelbroeck [Col 135, Lines 46-49] Rather, he could rely on the subject system's real time selection and management mechanisms to choose and then switch between a set of third party algorithms as the order parameters and market conditions evolve over time.)
an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
(Waelbroeck [Col 107, Lines 60-67] In most cases, recognizing heterogeneity in the order flow is an important step. Clusters that exhibit similar characteristics should be identified and analyzed separately so that the estimates of their respective components of implementation shortfall can be more informative. This clustering can be done in consultation with a trader or portfolio manager, using fields in the data such as urgency instructions if available, or inferred from the data
 Waelbroeck [Col 43, Line 10] The utility function depends on the realized prices)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
  Regarding Claim 13, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder and Anil do not teach further wherein the utility of sliders is utilized to select a first preference, a second preference and a third preference.
 Waelbroeck teaches,
further wherein the utility of sliders is utilized to select a first preference, a second preference and a third preference.
(Waelbroeck [Col 7, Lines 28-37] In one or more exemplary embodiments: (1) the data sufficient to describe the one or more components of execution costs is received by a user terminal and displayed via a graphical user interface; (2) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows values of one or more of the components; (3) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows relative values of two or more of the components; 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Claim 14 is rejected on the same basis as Claim 7.
Claim 15 is rejected on the same basis as Claim 2.
Claim 16 is rejected on the same basis as Claim 3.
Claim 17 is rejected on the same basis as Claim 4.
  Regarding Claim 18, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder  teaches,
utilizing the individualized utility function on the second cluster of assets and sorting the second cluster of assets based on the results of the second cluster of assets.
(Damschroder [0124] results of sorts and filters
Damschroder [0165] Periods may correspond to other variables besides time, such as probability, or similar sort order.
Damschroder [0229] Assets are then arranged by how they affect the overall dimension. This process can be readily adapted to account for asset weighted by multiplying the asset by the weight in the manner described in step 2. The process may also be adapted by multiplying the assets by a utility function)
Damschroder  and Anil do not teach further comprising the further steps of selecting a second cluster of assets to analyze; creating a second utility function linked to the selected individual preferences; 
Allison teaches,
creating a second utility function linked to the selected individual preferences
(Allison [Col 11, Lines 52-53] a single utility function (SUF) is determined for each attribute. A SUF is expressed as a utility curve.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach further comprising the further steps of selecting a second cluster of assets to analyze;
Waelbroeck teaches,
further comprising the further steps of selecting a second cluster of assets to analyze;
(Waelbroeck [Col 108, Lines 5-6] FIG. 40 displays an alpha loss profile for two clusters in the order flow of an institutional client)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 19, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder  does not teach wherein the steps are performed on specialized electric circuits.
Anil teaches,
wherein the steps are performed on specialized electric circuits.
(Anil [0102] The API provides an abstraction for a programmer that lets a programmer utilize specialized graphics hardware, such as the PPU 200)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
 
Response to Remarks
Applicant's arguments filed on May 26, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“As such, the claimed method includes an improvement to what is a well-understood routine or what is conventional in the field. The present invention analyzes data points regarding a company and measures the data points with market factors to dynamically adjust the assets by formulating a utility model for a particular individual, running real time clustering utilizing machine learning to create a cluster of company data points having a time-dependency base don specified market factors. These are not the high-level of generality which add instructions to implement an abstract idea on a computer...  "
Examiner responds:
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include,   scoring desired preferences   and ranking the preferences and assigning a utility score   and creating a portfolio of non-stationary signals  recites a commercial or financial action, principle, or practice and managing interactions between people. 
In light of the specification, the claimed non-stationary signals represent “financial assets” [Specification – Page 1].  The created portfolio, in light of the Specification, is an “investment portfolio” [Specification – Page 1].  In light of the specification, the supported embodiment is remains finance related.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).

A computer that analyzes data points regarding a company and measures the data points with market factors to dynamically adjust the assets by formulating a utility model for a particular individual, running real time clustering utilizing machine learning to create a cluster of company data points having a time-dependency based on specified market factors is performing tasks that any generic, off-the-shelf computer may be configured to perform.

The Applicant states:
“In fact., Example 23  Graphical User Lnterface for Relocating Obscured Textual Infonnation  from the July 2015 Update is analogous and instructive in analyzing the claims under step 2B.... Here, the challenge is providing a real-time series based clearing procedure by formatting a utility function to filter a selected period of time based on the market factor. The claimed invention looks at data points regarding company and markets and customers, the user interface to a specified portfolio of assets.”
Examiner responds:
In Example 23,    technological  problem in previous systems   is eliminated  by the	invention as it “continuously	monitors the boundaries of the windows to ascertain an overlap condition indicating that the windows overlap such that the textual information of an underlying window is obscured from a user’s view by the overlapping window.  Only when  the  textual information of the underlying window is  detected  to be  obscured,  the invention  re‐formats  and moves the textual information in the underlying window to  an unobscured portion of the underlying window so that the textual information is viewable by  the  user.”
This amounts to an improvement to the underlying  operating system and graphical user interface design and performance. 
In the Applicant’s invention,   a “time-series” and “utility function” are not technologies, they are mathematical concepts and abstract ideas. Both are ineligible subject matters for patentability. The user interface is responding as expected based on inputs it receives. 
The Applicant states:
“the Office refers to a generic computer. Generic processors cannot perform the specified actions. Specialized computer hardware is required which has sufficient TFLOP gpu computation, graphics and texture conversion and processing architecture, GPU clusters, FP32 cores, GDDR5X or later RAM architecture, a high-capacity memory bus, a large cache, and reasonable power managerent.  Characterizing such hardware as "generic" would stand contradictory to patents granted in the past in the semiconductor space and is contradicted by recent actions taken the increase chip and semi-conductor production. Such a view of the hardware as generic" is inconsistent with the market, which views this hardware as vastly different to the point of rampant price scalping and massive shortages in the most recent years for GPU hardware....  "
Examiner responds:
The focus of the invention is not an improvement in underlying graphical processing unit (GPUs) technology but rather off-the-shelf GPUs utilized, as they should, in a manner to perform an abstract idea. It is merely applying GPUs to perform a data processing task. The price point of GPUs remains irrelevant. 
The Applicant states:
“The independent claims provide an improved system and method for providing certainty and ease of use to customize a user interface to generate a final portfolio based on non-stationary data points and real-time market factors.....  using physical components of the claimed system (e.g., GPU, algorithms, database, display. etc,) and methods to solve the problem of efficiently providing a customized portfolio of assets based on user account critena and provides an improvement in the technology of filtering (using a specific utility model having a plurality of non-stationary data points, clustering using machine learning; and customizing the user interface by creating a select portftio of assets), which integrates a mental process into a practical application that provides a specific improvement over prior systems and methods taught in the prior art. "
Examiner responds:
  “Providing certainty and ease of use” is not a  technological innovation. “Filtering” is mere data gathering.
The claims’ invocation of computers, GPU, algorithms, database, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, GPU, algorithms, database, and displays components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
 Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computers, GPU, database, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional. 
 	The entirety of the Applicant’s invention is “Mere data gathering” and “Selecting a particular data source or type of data to be manipulated”, see MPEP 2106.05(g)    Insignificant Extra-Solution Activity
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
Therefore, the rejection under  35 USC § 101 remains.


Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new nor additional prior art. 
The Applicant states:
“The prior art of record does not teach or suggest the use of a series of selected criteria of and defining a utility model based upon a plurality of non-stationary data points that have a lag order dependency and addressing the non-stationary data points based on a market factor… The invention examines the non-stationary data points to customize a portfolio of assets based on dynamic market factors. The prior art analyzes only pricing standards..”

Examiner responds:
The prior art teaches: 
selected criteria of and defining a utility model… based on a market factor:
Waelbroeck [Fig 33F] 
    PNG
    media_image1.png
    418
    502
    media_image1.png
    Greyscale

Waelbroeck   [Col 15, Line 63-Col 16, Line 4] variables that are available for the users in specifying a group of trades (in the example mentioned above, size as a percentage of average daily volume) but also drivers that are calculated using market data, data about the issuer, and other sources of information (news, earnings announcements, time of day, ....).
Waelbroeck  [Col 16, Lines 26-27] estimation may be done using mathematical models
 lag order dependency:
Waelbroeck [Col 143, Line 43] will calculate the desired schedule lag 
Waelbroeck [Col 145, Lines 39-40] logic for schedule lag
customize a portfolio of assets:
Allison [Col 24, Lines 5-10] The financial strategies are ranked based on the utility scores of the financial strategies. The financial strategy having the highest utility score is selected as the overall best financial strategy for the investor. Alternatively, two or more of the top ranked financial strategies are selected as the overall best financial strategies for the investor.
 The Applicant states:
“the prior art fails to teach the use of a combination of a GPU configured to rapidly manipulate ...”

Examiner responds:
The prior art teaches the functioning of GPUs: 
Anil [0012] For example, the method 100 may be executed by a GPU (graphics processing unit), CPU (central processing unit), or any processor capable of performing parallel path space filtering by hashing.
Anil [0074] Systems with multiple GPUs and CPUs are used in a variety of industries as developers expose and leverage more parallelism in applications such as artificial intelligence computing. 
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied





























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robinson (“AUTOMATED PORTFOLIO SELECTION SYSTEM”, U.S. Patent Number: 6484152 B1) proposes automatically selecting a securities portfolio from a plurality of securities includes selecting investment characteristics and investment limits considered important for investment objectives
Adams (“SYSTEMS AND METHODS FOR MULTI-TASK BAYESIAN OPTIMIZATION”, U.S. Patent: 9858529 B2) proposes performing optimization using a plurality of objective functions associated with a respective plurality of tasks.
Renshaw  (“RISK FACTOR SPLITTING”, U.S. Publication Number: 20160086278 A1) proposes identifying particular exposures or bets that appear to be opportune to be increased or reduced, the overall performance of the portfolio can potentially be improved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697